Citation Nr: 0112835	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  99-25 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1980.  The veteran died on March [redacted], 1998.  The appellant is 
custodian of the surviving daughter of the veteran.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a January 1999 rating decision rendered by the 
San Juan Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

This duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)" and 
that to provide a medical examination or opinion when such is 
necessary to make a decision on the claim.  Id. at § 3(a) (to 
be codified as amended at 38 U.S.C. § 5103A).  In September 
1996, the veteran was afforded a VA psychiatric examination 
in conjunction with a claim for an increased rating for his 
service connected schizoaffective disorder.  The examination 
report indicates that he was under the care of a private 
psychiatrist, Dr. Villanueva.  Similarly, a July 1998 
statement from the veteran's father indicates that the 
veteran had sought treatment from Dr. Villanueva; however, 
treatment records from Dr. Villanueva are not presently 
associated with the claims folder.  As these records may 
contain information pertinent to the relationship, if any, 
between the veteran's service connected schizophrenia and his 
death, an effort should be made to obtain these records.  

The Board is also of the opinion that a new medical opinion 
is necessary to make a decision on the claim.  A Certificate 
of Death and an autopsy report indicate that the veteran died 
of alcohol intoxication.  In addition to his service 
connected schizoaffective disorder.  Post service VA medical 
evidence shows diagnoses of alcohol abuse, cannabis abuse, 
and cocaine abuse.  The veteran's father, a psychiatrist, 
submitted a July 1998 statement wherein he opines that the 
veteran's death by alcohol intoxication resulted from his 
service connected psychiatric disorder.  The July 1998 
statement indicates that the veteran's "chronic emotional 
state, exacerbated by the alcohol and lack of medication 
brought him to the point of acting in a negligent manner 
because of his disease, schizophrenia."  The Board notes 
that the most recent pertinent medical evidence presently 
associated with the claims folder is a December 1996 addendum 
to the September 1996 VA examination.  The Board is of the 
opinion that the veteran's father should be asked to identify 
the medical records that he relied upon when rendering his 
opinion.  As the evidence does not show that the veteran's 
father reviewed the veteran's service medical records or any 
other related documents which would have enabled him to form 
an opinion on an independent basis, the Board is of the 
opinion that a new medical opinion would be probative.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993). 

In issuing this remand, the Board notes that the United 
States Court of Appeals for the Federal Circuit has recently 
issued an opinion holding that the law did not preclude a 
veteran from receiving compensation for alcohol or drug-
related disabilities arising secondarily from a service-
connected disability.  Allen v. Principi, 237 F.3d 1368 
(2001).  On remand, the RO should consider the applicability 
of this holding on the current appeal.  

Based on the above discussion, this case is REMANDED for the 
following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service 
connected schizoaffective disorder and/or 
any alcohol related disorder since 
December 1996.  After securing the 
necessary release, the RO should obtain 
these records.  In particular, the RO 
should obtain treatment records from Dr. 
Jose Villanueva and the veteran's father.  
In addition, the veteran's father should 
be asked to provide a copy of all medical 
records relied upon when he proffered his 
July 1998 opinion.  

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder.  If any identified 
evidence is not available, the RO should 
notify the appellant as mandated by the 
Veterans Claims Assistance Act of 2000.  

2.  Following completion of the above, 
the claims folder should be forwarded to 
a VA physician to provide an opinion as 
to the relationship, if any, between the 
cause of the veteran's death and his 
service connected psychiatric disorder.  
The physician should be asked to:

a)  review the claims folder prior 
to compiling his or her report and 
should indicate on the report that 
such review has been completed.  

b)  proffer an opinion as to whether 
the veteran's cause of death "more 
likely than not," "at least as 
likely as not," or "not as least 
as likely as not" related to, or 
resulted from, his schizoaffective 
disorder or treatment therefore, to 
include the question of whether the 
veteran had alcoholism, and if so, 
whether that disorder was 
proximately due to or the result of 
the schizoaffective disorder. 

3. Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
requested medical opinion.  If the 
requested opinion not include adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Additionally, the RO 
should consider the applicability of the 
holding set forth in Allen v. Principi, 
237 F.3d 1368 (2001).

5.  Upon completion of the above, the RO 
should readjudicate the appellant's 
claim, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  
		
6.  If the decision with respect to the 
claim remains adverse to the appellant, 
either in whole or in part, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
appellant is advised that if there is additional evidence 
that can be obtained or generated, she should submit that 
evidence to the RO.

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

The Board expresses its gratitude in advance to the RO for 
its help in completing the requested development and trusts 
that it will attend to it in an expeditious manner.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



